     Case 3:20-cv-00287-JLS-RBB Document 6 Filed 04/20/20 PageID.22 Page 1 of 2


1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   PEDRO CORTEZ and MARIA CORTEZ,                        Case No.: 20-CV-287 JLS (RBB)
12                                       Plaintiffs,
                                                           ORDER DENYING WITHOUT
13                         vs.                             PREJUDICE PLAINTIFF’S
                                                           RENEWED MOTION TO PROCEED
14
                                                           IN FORMA PAUPERIS
15   WEI ZHANG; 1119 E. OHIO AVE.
     TRUST; NOELLE ZHANG; and DOES                         (ECF No. 5)
16   1–50, inclusive,
17                                    Defendants.
18
19         Presently before the Court is Plaintiffs Pedro and Maria Cortez’s Notice of Appeal
20   [of] the Order Denying Plaintiff[s’] Motion to Proceed in Forma P[au]peris (“IFP”)
21   (“Mot.,” ECF No. 5), which the Court construes as a renewed motion to proceed IFP.
22   Plaintiffs note that, “because of [the] difficult situation with Corona virus lockdown[,]
23   Pedro Cortez lost all his income” and that “Maria Cortez lost her work as well due to the
24   factory clos[ing] down.” Id. at 1. Consequently, “[t]hey are living in very difficult
25   financial conditions right now, and they are not able to pay the court fees.” Id.
26         Although the Court sympathizes with Plaintiffs’ situation, “[a]ll actions sought to be
27   filed in forma pauperis . . . must be accompanied by an affidavit that includes a statement
28   of all assets [that] shows inability to pay initial fees or give security . . . executed under
                                                       1
                                                                                 20-CV-287 JLS (RBB)
     Case 3:20-cv-00287-JLS-RBB Document 6 Filed 04/20/20 PageID.23 Page 2 of 2


1    penalty of perjury.”     S.D. Cal. CivLR 3.2(a).        Accordingly, the Court DENIES
2    WITHOUT        PREJUDICE         Plaintiffs’   Motion    and    DISMISSES       WITHOUT
3    PREJUDICE Plaintiffs’ Complaint for failure to prepay the filing fee mandated by 28
4    U.S.C. §1914(a). The Court therefore GRANTS Plaintiffs are thirty (30) days from the
5    date on which this Order is electronically docketed to either (1) pay the entire $400
6    statutory and administrative filing fee, or (2) file a new IFP Motion alleging they are unable
7    to pay the requisite fees using form AO 239, available at https://www.casd.uscourts.gov/
8    _assets/pdf/forms/AO239_Application%20to%20Proceed%20Without%20Prepayment.p
9    df.
10          IT IS SO ORDERED.
11
12   Dated: April 20, 2020
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    2
                                                                                 20-CV-287 JLS (RBB)
